Citation Nr: 1028774	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-30 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from September 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision the Waco, Texas, 
which, in pertinent part, determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
entitlement to service connection for hypertension and denied 
service connection for depression.  In April 2010, the Veteran 
was afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  

The issues of service connection for chronic hypertension and a 
chronic acquired psychiatric disorder to include depression are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In February 2004, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
service connection for hypertension.  The Veteran was notified of 
the adverse decision and his appellate rights in March 2004.  The 
Veteran did not submit a notice of disagreement with the 
decision.  

2.  The documentation submitted since the February 2004 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The February 2004 RO decision denying service connection for 
hypertension is final.  New and material evidence sufficient to 
reopen the Veteran's service connection for hypertension has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for hypertension and remands 
the issue to the RO for additional action.  Therefore, no 
discussion of VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  


I.  Prior RO Decision

In July 1999, the RO determined that the Veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for hypertension and denied the claim.  The Veteran 
was informed in writing of the adverse decision and his appellate 
rights in July 1999.  The Veteran did not submit a NOD.  

The evidence upon which the RO formulated its decision may be 
briefly summarized.  The Veteran's service treatment records do 
not refer to chronic hypertension.  An April 1998 VA treatment 
record states that an impression of hypertension was advanced.  
The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for hypertension.  In February 
2004, the RO determined that new and material evidence had not 
been received to reopen the Veteran's claim of entitlement to 
service connection for hypertension.  The Veteran was informed in 
writing of the adverse determination and his appellate rights in 
March 2004.  The Veteran did not submit a NOD with the decision.  

The additional evidence considered by the RO in reaching its 
February 2004 determination may be briefly summarized.  In his 
September 2003 Veteran's Application for Compensation or Pension 
(VA Form 21-526), the Veteran indicated that he had been 
initially diagnosed with and treated for high blood pressure 
and/or hypertension at Camp Pendleton, California, during active 
service.  VA clinical documentation dated between May 2000 and 
February 2002 reflects ongoing treatment for hypertension.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the February 2004 RO determination 
includes VA clinical documentation; prison records; the 
transcript of the April 2010 hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO; and written 
statements from the Veteran and L. M., the Veteran's former 
girlfriend.  A February 2006 written statement from Ms. M., 
indicates that the Veteran was treated for hypertension while he 
was stationed at Camp Pendleton.  At the April 2010 hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO, the Veteran testified that he had exhibited high blood 
pressure readings during active service and was initially 
diagnosed with hypertension shortly after service separation by a 
Dr. C.  The doctor prescribed antihypertensive medication to 
Veteran.  

The Board finds that Ms. M.'s February 2006 written statement and 
the April 2010 hearing transcript constitute new and material 
evidence in that they are of such significance that they raise a 
reasonable possibility of substantiating the Veteran's claim.  As 
new and material evidence has been received, the Veteran's claim 
of entitlement to service connection for hypertension is 
reopened.


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for hypertension is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for hypertension is to be 
determined following a de novo review of the entire record.  
The Veteran asserts that chronic hypertension and chronic 
depression were initially manifested during active service while 
he was stationed at Camp Pendleton, California.  In his September 
2003 Veteran's Application for Compensation or Pension (VA Form 
21-526), the Veteran indicated that he had been initially 
diagnosed with and treated for high blood pressure and/or 
hypertension at Camp Pendleton, California, in 1983.  The 
February 2006 written statement from Ms. M., conveys that the 
Veteran was treated for hypertension and depression while he was 
stationed at Camp Pendleton.  At the April 2010 Board hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO, the Veteran testified that: he was found to have elevated 
blood pressure readings during active service; was initially 
diagnosed with hypertension by a Dr. Clark, now deceased; was 
treated for depression while incarcerated; and was scheduled for 
VA treatment of both his hypertension and depression a few days 
after the hearing.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

A search of the records of the Camp Pendleton, California, 
medical facility for documentation pertaining to the Veteran's 
treatment for elevated blood pressure readings has not been 
conducted.  When a veteran identifies clinical treatment 
associated with specific military facilities, the VA has a duty 
to either undertake an exhaustive record search or explain why 
such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 
261, 264 (1992).  
Clinical documentation of the cited April 2010 VA treatment is 
not of record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in resolving 
the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses either his chronic 
hypertension or his chronic acquired psychiatric disorder.  The 
VA's duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination which 
is accurate and fully descriptive.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that a search be made of 
the records of the Camp Pendleton, 
California, military medical facility, for 
any documentation pertaining to treatment 
of the Veteran for elevated blood pressure 
readings in 1983.  All material produced by 
the requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that effect 
should be incorporated into the claims 
files. 

2.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic hypertension and 
chronic acquired psychiatric disorder 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact the Texas Department of 
Criminal Justice and all other identified 
health care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after November 2005, not already 
of record, be forwarded for incorporation 
into the record.  

4.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic hypertension.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic 
hypertension had its onset during active 
service or otherwise originated during 
active service.  The examiner must provide 
a complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic acquired psychiatric 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any chronic acquired 
psychiatric disorder had its onset during 
active service or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  Then adjudicate the Veteran's 
entitlement to service connection for 
chronic hypertension on a de novo basis and 
readjudicate his entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include depression 
with express consideration of the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


